This case was before this Court at Spring Term, 1909, 150 N.C. 269. By the opinions then rendered certain matters were settled. It was settled that the defendants made a valid and binding contract of lease with the plaintiffs, and that there had been a breach that contract, for which breach of plaintiffs were entitled to recover ages; that the entire damages; for the breach of the contract are to be recovered in this action; that the trial judge committed error in his charge to the jury as to damages, and that the defendants were entitled to a new trial upon the issue as to damages.
Under our judgment the Superior Court had no power to try any other issue except that relating to damage.
In the trial before Cook, J., at May Term, 1910, the issue as to damage was again submitted to the jury. We find no reversible error and are of opinion that his Honor carefully followed the rule of damage laid down in the opinion of this Court.
No error. *Page 151 
(184)